Title: From George Washington to Captain Bartholomew von Heer, 18 May 1779
From: Washington, George
To: Heer, Bartholomew von



Sir
Hd Qrs Middlebrook 1[8] May 1779

I had not an opportunity to attend to your letter of the 7th, till this time.
I am vested with no authority whatsoever, by which it is in my power to attach your corps to any particular State. An adoption of this kind can only be made thro’ a recommendation of Congress, or by a voluntary act of the State itself.
I shall write to the board of war on the subject of Commissioning your officers and to know their sentiments on Baron Wolfen.
With respect to furnishing the articles mentioned in your return, it cannot be done at this moment—There are neither stockings nor shirts in Store, and what shoes we have on hand are for a particular occasion. However a supply of these articles are expected in a short time when a proper regard will be paid to the wants of your corps. I do not know of any use overalls can be to horsemen.
I return the papers you inclosed. I am &c.
G.W.
 